Case 1:20-cv-07170-LAK Document 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a eee ee Ge ee eee = x
Dana Ruth Lixenberg,
Plaintiff,
Vv.
COED Media Group, LLC, et al.,
Defendant(s).
—— eee eke Mw wee ew ew ee ee ew eee ee eee - xX

ORDER

Filed 12/16/20 Page 1of1

20-cv-7170 (LAK)

Plaintiff's counsel has notified the court that the parties have reached a settlement

in principle to resolve all claims at issue in this case.

Accordingly, the case is dismissed with prejudice and without costs subject to
right to reinstate by serving and filing a notice to that effect on or before, January 15, 2021, if the

settlement is not executed by then.

SO ORDERED.

f
DATED: December (5 , 2019

(Kol

Lewis A. Kaplan

United States District Judge

 
